UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 INSYS THERAPEUTICS, INC. (Name of Issuer) Common Stock, $0.0002145 par value per share (Title of Class of Securities) 45824V209 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ☐ Rule 13d-1(b) ☐ Rule 13d-1(c) ☒ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 10 pages 1 Names of Reporting Persons John N. Kapoor Trust, dtd 9/20/89 2 Check the Appropriate Box if a Member of a Group (a) ☐ (b) ☒ 3 SEC Use Only 4 Citizenship or Place of Organization Illinois Number of Shares Beneficially Owned by Each Reporting Person With: 5 Sole Voting Power 6 Shared Voting Power 0 7 Sole Dispositive Power 8 Shared Dispositive Power 0 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares ☐ 11 Percent of Class Represented by Amount in Row (9) 61.9%(2) 12 Type of Reporting Person OO (1) This schedule is filed by John N. Kapoor Trust, dtd 9/20/89, of which Dr.Kapoor is the sole trustee and sole beneficiary; EJ Financial/NEO Management, L.P., of which Dr.Kapoor is Managing General Partner; and The John and Editha Kapoor Charitable Foundation, or the Charitable Foundation, of which Dr.Kapoor is a joint trustee. The persons and entities named in this footnote are referred to individually herein as a “Reporting Person” and collectively as the “Reporting Persons.” (2) The percentage is based on an aggregate of 34,152,259 shares of common stock outstanding as of March 28, 2014. 2 1 Names of Reporting Persons John N. Kapoor 2 Check the Appropriate Box if a Member of a Group (a) ☐ (b) ☒ 3 SEC Use Only 4 Citizenship or Place of Organization U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With: 5 Sole Voting Power 6 Shared Voting Power 7 Sole Dispositive Power 8 Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares ☐ 11 Percent of Class Represented by Amount in Row (9) 62.0%(3) 12 Type of Reporting Person IN (1) This schedule is filed by John N. Kapoor Trust, dtd 9/20/89, of which Dr.Kapoor is the sole trustee and sole beneficiary; EJ Financial/NEO Management, L.P., of which Dr.Kapoor is Managing General Partner; and The John and Editha Kapoor Charitable Foundation, or the Charitable Foundation, of which Dr.Kapoor is a joint trustee. The persons and entities named in this footnote are referred to individually herein as a “Reporting Person” and collectively as the “Reporting Persons.” (2) Represents shares that Dr. Kapoor has the right to acquire within 60 days of March 28, 2014 pursuant to the exercise of stock options. (3) The percentage is based on an aggregate of 34,152,259 shares of common stock outstanding as of March 28, 2014. 1 Names of Reporting Persons EJ Financial/NEO Management, L.P. 2 Check the Appropriate Box if a Member of a Group (a) ☐ (b) ☒ 3 SEC Use Only 4 Citizenship or Place of Organization Illinois Number of Shares Beneficially Owned by Each Reporting Person With: 5 Sole Voting Power 0 6 Shared Voting Power 7 Sole Dispositive Power 0 8 Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares ☐ 11 Percent of Class Represented by Amount in Row (9) 0.1%(2) 12 Type of Reporting Person PN (1) This schedule is filed by John N. Kapoor Trust, dtd 9/20/89, of which Dr.Kapoor is the sole trustee and sole beneficiary; EJ Financial/NEO Management, L.P., of which Dr.Kapoor is Managing General Partner; and The John and Editha Kapoor Charitable Foundation, or the Charitable Foundation, of which Dr.Kapoor is a joint trustee. The persons and entities named in this footnote are referred to individually herein as a “Reporting Person” and collectively as the “Reporting Persons.” (2) The percentage is based on an aggregate of 34,152,259 shares of common stock outstanding as of March 28, 2014. 1 Names of Reporting Persons The John and Editha Kapoor Charitable Foundation 2 Check the Appropriate Box if a Member of a Group (a) ☐ (b) ☒ 3 SEC Use Only 4 Citizenship or Place of Organization Illinois Number of Shares Beneficially Owned by Each Reporting Person With: 5 Sole Voting Power 0 6 Shared Voting Power 7 Sole Dispositive Power 0 8 Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares ☐ 11 Percent of Class Represented by Amount in Row (9) 0.1%(2) 12 Type of Reporting Person OO (1) This schedule is filed by John N. Kapoor Trust, dtd 9/20/89, of which Dr.Kapoor is the sole trustee and sole beneficiary; EJ Financial/NEO Management, L.P., of which Dr.Kapoor is Managing General Partner; and The John and Editha Kapoor Charitable Foundation, or the Charitable Foundation, of which Dr.Kapoor is a joint trustee. The persons and entities named in this footnote are referred to individually herein as a “Reporting Person” and collectively as the “Reporting Persons.” (2) The percentage is based on an aggregate of 34,152,259 shares of common stock outstanding as of March 28, 2014. Item 1(a). Name of Issuer: Insys Therapeutics, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 1333 South Spectrum Blvd Suite 100 Chandler, AZ 85286 Item 2(a). Name of Person Filing: This Schedule 13G is being jointly filed by: John N. Kapoor Trust, dtd 9/20/89 John N. Kapoor EJ Financial/NEO Management, L.P. The John and Editha Kapoor Charitable Foundation Item 2(b). Address of Principal Business Office, or, if none, Residence: c/o EJ Financial Enterprises, Inc. 100 North Field Drive, Suite 150 Lake Forest, IL 60045 Item 2(c). Citizenship: John N. Kapoor Trust, dtd 9/20/89 Illinois John N. Kapoor – U.S.A. EJ Financial/NEO Management, L.P. Illinois The John and Editha Kapoor Charitable Foundation Illinois Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP No.: 45824V209 Item 3. Not Applicable. Item 4. Ownership Entity Shares Held Directly Sole Voting Power Shared Voting Power Sole Dispositive Power Shared Dispositive Power Beneficial Ownership Percentage of Class (1) John N. Kapoor Trust, dtd 9/20/89 61.9% John N. Kapoor 62% EJ Financial/NEO Management, L.P. 0.08% The John and Editha Kapoor Charitable Foundation 0.02% Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof, the Reporting Persons have ceased to be the beneficial owner of more than five percent of the class of securities, check the following: ☐ Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not applicable Item 8. Identification and Classification of Members of the Group See Exhibit 99.1 Item 9. Notice of Dissolution of Group Not applicable SIGNATURE After reasonable inquiry and to the best of my knowledge and belief,I certify that the information set forth in this statement is true, complete and correct. Dated: August 14, 2014 /s/ John N. Kapoor JOHN N. KAPOOR JOHN N. KAPOOR TRUST, DTD 9/20/89 EJ FINANCIAL/NEO MANAGMENT, L.P. By: /s/ John N. Kapoor By: /s/ John N. Kapoor John N. Kapoor, Trustee John N. Kapoor, Managing General Partner THE JOHN AND EDITHA KAPOOR CHARITABLE FOUNDATION By: /s/ John N. Kapoor John N. Kapoor, Joint Trustee EXHIBITINDEX ExhibitNo. Agreement pursuant to 13d-1(k)(1) among John N. Kapoor, John N. Kapoor Trust, dtd 9/20/89, EJ Financial/NEO Management, L.P. and The John and Editha Kapoor Charitable Foundation.
